Title: To George Washington from Alexander Spotswood, 22 July 1797
From: Spotswood, Alexander
To: Washington, George



Dr Sir
Newpost July 22d 1797

I arrived at home on the 19th inst. and now repeat the 3d time my information to you of yr Rough creek lands.
On the 25 of may I got on the lands, with a Surveyor, and the gentlemen, appointed by Lee & myself to Vallue the Same—after traceing the lines so as to keep us within the bounds of the land;

we proceeded to traverse the two tracts and found them to consist of as follows; 1st Rooling land—laying well for the plow, finely timbered, and extreemly Rich—(Second) much Broken land runing into high points—Said by the inhabitants to contain much & rich Iron Ore, but not being a Judge of this mettle can form no Judgement—3d—Ridges Runing out from the creek & Surrounded by a large quantity of Flatt land grown up with cane—The ridges lay fine for the plow—and very rich—the flat land immensly Rich, but Subject to be flooded by back water from the creek—which I think makes it more Valluable, because every flood manures it so highly, by the rich Sediment which it leaves—that will ensure its lasting forever—and otherways can be of no dis-advantage to the farmer—because the deepest part of the water does not exceed three feet, which comeing on gradually & going of in the Same manner, will never carry any fence⟨ing⟩ away—and the waters subsideing always by the 20th of March gives the farmer full time to prepare for his crop—(Fourth) very high land consisting of Ridges. the Sides of which next to the creek very Steep & Rocky—but the Tops of many of the Ridges are level, & where fields may be got from 30 to 50—acrees—of fine farming land—Such as will bring from 40 to 50 bushles of corn to the acree and from 25 to 30—bushles of wheat—on this last described land, there is much of it grown up with Hurtleberry bushes, but I think good farming land—the Vallue put on this land is one dollar pr Acree—and which I think it is Richly worth—Andrew woodrows 300 acree Survey is very Valluable, on Acct of the fine Mill Seat that it includes; and which I understood from Majr Lewis he had bought for you—but one Hight an old Setler in Kentucky claims it—assureing me that his father purchased the warrant from Andrew Woodrow ten yrs ago —One Steevens tells me, that he owns 2600 acrees of the 5000 acrees you bought of Lee—his claim he Says is founded in this way—the first warrant laid on the land, and entry made, was earlier than his location & entry—but afterwards the first entry was withdrawn, the warrant laid over, and a new entry made, by which his location & entry became the oldest—However this I suppose may be Known, by Sending all the papers to Kentucky and compareing them with Stevenses—If I can render you any Service in enquireing into this bussiness; youl please to forward me yr Instructions, & I will with pleasure, Take the trouble of[f] yr hands—by assertaining, as early as possible, the Validity of Stevenses

claim —we all Join in Affectionate love to you Mrs Washington and Miss custice & am evr yr Sincerely obdt frd

A. Spotswood

